Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-21-00079-CV

                                         Sharon MARKEY,
                                             Appellant

                                                  v.

Nieva Mae MARKEY, Individually and as Independent Executrix of the Estate of Sean Markey,
   Deceased, and as Next Friend of Dylan Markey, Riley Markey, Tyler Markey, and Kolby
                                  Markey, Minor Children,
                                         Appellees

                      From the 381st Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-20-292
                             Honorable Jose Luis Garza, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 28, 2021

DISMISSED

           On March 25, 2021, we issued a show cause order notifying appellant that she had failed

to pay the filing fee required by Texas Rule of Appellate Procedure 5. See TEX. R. APP. P. 5 (“A

party who is not excused by statute or these rules from paying costs must pay—at the time an item

is presented for filing—whatever fees are required by statute or Supreme Court order.”). Our order

instructed appellant to, on or before April 5, 2021, either (1) pay the applicable filing fee for this

appeal, or (2) provide written proof to this court that she is excused by statute or rule from paying
                                                                                    04-21-00079-CV


the filing fee. See TEX. R. APP. P. 20.1; see also TEX. R. APP. P. 5. We notified appellant that if

she failed to respond within the time period provided, this appeal would be dismissed. See TEX.

R. APP. P. 5, 42.3(c). Appellant failed to respond to our order. Therefore, we dismiss this appeal.

See TEX. R. APP. P. 42.3(c). Costs of appeal are taxed against appellant.

                                                 PER CURIAM




                                               -2-